UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 02-6422



DENNIS JACKSON MOORE,

                                                 Petitioner - Appellant,

             versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-342-3)


Submitted:    August 27, 2002                 Decided:   November 7, 2002


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Jackson Moore, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Dennis Jackson Moore seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).      We have reviewed the record and the district court’s

opinion and conclude on the reasoning of the district court that

Moore has not made a substantial showing of the denial of a

constitutional right. See Moore v. Angelone, No. CA-01-342-3 (E.D.

Va.   Feb.   14,   2002).   Accordingly,   we    deny   a   certificate   of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                   2